Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This NOA is in response to the eTD filed on 2/17/2022. 
Terminal Disclaimer
The terminal disclaimer filed on 2/17/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date has been reviewed and is accepted on 2/18/2022. The terminal disclaimer has been recorded. 
Allowable Subject Matter
Claims 2-21 are allowed.
The following is an Examiner’s Statement of Reasons for Allowance: in interpreting the claims, in light of the specification and the applicant’s amendments filed on 11/9/2021, the Examiner finds the claimed invention to be patentably distinct from the prior art of record. The prior art does not teach all of the limitations of the amended independent claims. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PADMA MUNDUR whose telephone number is (571)272-5383. The examiner can normally be reached 9:30 AM to 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wing Chan can be reached on 571 272 7493. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PADMA MUNDUR/Primary Examiner, Art Unit 2441